Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royle (US 5176098; cited by Applicant) in view of Remley (US 3384047; cited by Applicant) Puck et al (US 2014/0112093; cited by Applicant) and Bennett (US 2014/0288763).  Royle discloses the basic claimed structure including an amphibious vehicle 10 with a floatable body 12, ground engaging propulsion structure (including 11, 13) to configured to raise and lower relative to the vehicle body and a power source (Y) for an outboard motor (column 2, lines 10-20, for example) for water propulsion and to drive the wheels 13 for land propulsion.  Not disclosed by Royle is a fluid nozzle to direct fluid through the air, a conduit and a pump and multiple nozzles for steering and propulsion.  Remley teaches a device with a floatable body 10, a fluid pump 16, a conduit 19 and a fluid nozzle 13 configured to direct fluid through the air.  Puck teaches multiple nozzles for steering and propulsion with a valve and a remote control system 84.  Bennett teaches a remote control for land and water (paragraphs 0043, 0121). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Royle with a fluid pump, conduit and fluid nozzle as taught by Remley to allow fluid to be directed through the air and to provide multiple nozzles, remote control and a valve for improved steering and propulsion as taught by Puck and to use the remote control on land and water as taught by Bennett for ease of use.  With respect to claims 2 and 3, note Royle Figure 2. With respect to claims 7 . 
4. 	Claims 1-2, 4, 6, 12, 18, 20 and 29-34 are allowed.
5. 	It is noted that the first page of the specification and the ADS form filed 1/26/21 do not correspond for the filing date of PCT/CA2014/050789. The ADS filed 1/26/21 lists the filing date as 2014-08-18 and the specification lists the filing date as August 19, 2014. It is required that either the specification is amended or a new ADS be filed so that the correct filing date corresponds.
6. 	Applicant’s arguments with respect to claim(s) 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/               Primary Examiner, Art Unit 3617